Exhibit 10.8

MEMORANDUM OF UNDERSTANDING

 

This Memorandum of Understanding (“MOU”), dated July 14, 2020 is by and between
BioForce Nanosciences Holdings, Inc. (“BFNH”), a Nevada Corporation and Element
Global, Inc., a Utah Corporation (ELGL) (BFNH and ELGL may individually referred
to hereinafter as “Party” collectively referred to hereinafter as the
“Parties”). This MOU sets forth the general terms and conditions for a merger,
to which the BFNH and the ELGL have jointly agreed.

 

A.ELEMENT GLOBAL, INC. (ELGL) has specific assets and subsidiaries;  

 

B. ELGL (Seller) desires to sell the itself and its Assets and its subsidiaries,
and BFNH (Buyer) desires to purchase all of the Assets from or controlled by
ELGL, and fully take control from ELGL and its subsidiaries and conduct business
activities with the  ELGL Assets

 

This MOU contemplates the proposed transaction (the “Transaction”) between the
Parties that provides for BFNH to acquire all of the Assets controlled by ELGL.
The general understating of the terms and conditions of the Transaction are set
forth herein.

 

AGREEMENT

 

The following shall constitute an expression of the mutual intent of the Parties
hereto and is contingent upon the successful negotiation, execution, and
delivery of necessary documentations to hopefully proceed with a definitive
agreement between BFNH and the ELGL which would set-forth in details the terms
and conditions of the proposed transactions and agreements (the “Definitive
Agreements”).

 

1. Understanding

 

1.1 Transaction.  BFNH desires to acquire 100% of the Assets, Company and
subsidiaries that are owned by ELGL and ELGL desires to sell those Assets,
Company, and subsidiaries. The Parties contemplate that the principal terms and
conditions of the Transaction shall be as follows:

 

(a) Terms:     Within 90 business days of signing this Agreement, BFNH and ELGL
expects to enter into a Definitive Binding Agreement which will specifically
outline the terms of the sale.

-1-



1.2 Conditions to Consummation of the Transaction.  The obligations of BFNH,
with respect to the Transaction, shall be subject to the satisfaction of the
conditions customary to transactions of this type, including without limitation:
(a) confirmation that the representations and warranties of ELGL are true and
accurate in all respects affecting the transaction; and, (b) satisfactory
completion of due diligence by BFNH.

 

1.3 Access to Relevant Documents and Properties. ELGL shall give BFNH and its
representative’s full access to any personnel and all properties, documents,
books, records and operations relating to the ELGL within a reasonable amount of
time from the date of any such request, but in each such case within ten (10)
business days from the date of request. All such requests for access under this
Section shall be delivered via email to an authorized agent or via facsimile to
ELGL by BFNH.

 

2.  Agreement

 

2.1 Transaction.  The undersigned agree to the terms of the Transaction as set
forth above and each agree to cooperate in the negotiation, preparation of such
possible Definitive Agreements, and other necessary documentation contemplated
by the Transaction and agree to execute any and all documents consistent with
the above terms to facilitate the consummation of such Transaction on or before
Oct 13, 2020.

 

3. Costs and Expenses 


All costs and expenses incurred by BFNH or ELGL in connection with the continued
negotiation of the Transaction shall be borne individually of the parties.

 

4. Exclusive Negotiating Rights

 

In order to induce Company to commit the resources, forego other potential
opportunities, and incur the legal, accounting and incidental expenses necessary
properly to evaluate the transaction, described above, and to negotiate the
terms of, and consummate, the Transaction contemplated hereby, ELGL agrees that
up to October 13, 2020, ELGL, or its affiliates and their respective officers,
directors, employees and agents shall not initiate, solicit, encourage, directly
or indirectly, or accept any offer or proposal, regarding the possible
acquisition by any person other than BFNH, including, without limitation, by way
of a purchase of shares, purchase of assets or merger, of all or any substantial
part of its equity securities or assets, and shall not (other than in the
ordinary course of business as heretofore conducted) provide any confidential
information regarding the ELGL’s Assets or business to any person other than
BFNH and its duly appointed representatives.

-2-



5. Termination

 

Termination of negotiations by Company prior to any execution and delivery of a
Definitive Agreements shall be without liability and no Party hereto shall be
entitled to any form of relief whatsoever, including without limitation,
injunctive relief or damages. Termination by ELGL can only be made if BFNH fails
to perform under this MOU and after a ten (10) day notice period has not been
remedied.

 

6. Governing Law

 

This MOU shall be governed by and construed in accordance with the laws of
Virginia applicable to agreements made and to be performed entirely within such
State and without regard to its choice of law principles.

 

7. Confidentiality.

 

Except as provided herein, the existence and the terms of this MOU, Parties
shall be maintained in confidence by the Parties hereto and their respective
officers, directors and employees. Except as compelled to be disclosed by
judicial or administrative process or by other requirements of law, legal
process, rule or regulation (including to the extent required in connection with
any filings made by the Parties or their controlling affiliates with the
Securities and Exchange Commission) all public announcements, notices or other
communications regarding such matters to third parties, including without
limitation any disclosure regarding the transactions contemplated hereby, shall
require the prior approval of all Parties hereto.

 

8. Amendment.

 

Any amendment(s) to this MOU shall be in writing and signed by all Parties
hereto.

 

9. Miscellaneous.

 

9.1 Authority.  The execution, delivery and performance by ELGL of this MOU (a)
has been duly authorized by all requisite corporate and, if required,
stockholder action on the part of ELGL (b) and this MOU will not (i) violate (A)
any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of ELGL,
(B) any order of any Governmental Authority or (C) any provision of any
indenture, agreement or other instrument to which ELGL is a party or by which it
or any of the Assets is or may be bound, (ii) result in the creation or
imposition of any Lien upon or with respect to ELGL’s Assets,  and assets of its
subsidiaries.

-3-



9.2 indemnity.

 

(a) ELGL and BFNH shall each indemnify each other, and the other Party’s
directors, officers, partners, employees and agents (each such Person being
called an “Indemnity”) against, and to hold each Indemnity harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counselfees, charges and disbursements, incurred by or asserted
against any Indemnities arising out of in any way connected with, or as a result
of (i) the execution or delivery of this MOU or any agreement or instrument
contemplated hereby, the performance by the Parties thereto of their respective
obligations hereunder or the consummation of the Definitive Agreements and the
other transactions contemplated thereby, and (ii) any claim, litigation
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnity is a party thereto.

 

(b) The provisions of this Section 9.2 shall remain operative and in full force
and effect regardless of the expiration of the term of this MOU the consummation
of the transactions contemplated hereby, the invalidity or unenforceability of
any term or provision of this MOU, or any investigation made by or on behalf of
BFNH.

 

9.3 Agreement to Perform Necessary Acts.  BFNH and ELGL agree to perform any
further acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions and intent of this MOU; if, not, the
Section 5 above takes precedence.

 

10. Counterparts and/or Facsimile Signature.  

 

This MOU may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract and shall become
effective. Delivery of an executed signature page to this Agreement by facsimile
transmission or email correspondence shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused to be affixed hereto its or his/her hand and seal the day
indicated.

 

BioForce NanoSciences Holdings, Inc.

 

/s/

____________________________

Richard Kaiser- Director/ CFO

Date July 14, 2020

 

Element Global, Inc.

 

/s/

__________________________________

Merle Ferguson-Chairman/ President

Date: July 14, 2020

 

-4-